UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-2340


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ISAAC LEE WOODS; REGINA BAILEY WOODS; ELLA R. WOODS,

                Defendants – Appellants,

          and

UNLIMITED FINANCIAL RESOURCES,

                Defendant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern. W. Earl Britt, Senior
District Judge. (5:07-cv-00187-BR)


Submitted:   April 4, 2011                 Decided:   April 22, 2011


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Isaac Lee Woods, Regina Bailey Woods, Ella R. Woods, Appellants
Pro Se.    S. Katherine Burnette, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Isaac Lee Woods, Regina Bailey Woods and Ella R. Woods

appeal the district court’s order denying their motion filed

under Fed. R. Civ. P. 60(b)(4).         We have reviewed the record and

the district court’s order and affirm for the reasons cited by

the district court.      See United States v. Woods, No. 5:07-cv-

00187-BR (E.D.N.C. Sept. 27, 2010).          We deny the Woods’ motion

for   summary   disposition.   We   also    deny   the   motion   for   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                  AFFIRMED




                                    2